             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

CEDRICK SIMPSON, SR.                                     PLAINTIFF

v.                     No. 4:17-cv-461-DPM

CITY OF LITTLE ROCK, a municipality;
GREG SIEGLER, Individually;
M. DURHAM, Individually and in
Official Capacity; STEVE MOORE,
Individually and in Official Capacity; and
STUART THOMAS, Individually
and in Official Capacity                             DEFENDANTS

                           JUDGMENT
     Simpson's complaint and amended complaint are dismissed with
prejudice.



                                             I
                               D .P. Marshall Jr.
                               United States District Judge
